Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 12, 2019.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of generating a control policy defining a target set of operating settings for the hybrid vehicle corresponding to each of a plurality of possible driver demand inputs; predicting a short-horizon driver demand; applying a pre-adjustment to one or more operating setting; and determining a target set of operating settings for a current actual driver demand as recited in independent claims 1 and 10.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is to say, one could make such generating a control policy, predicting a short-horizon driver demand, applying a pre-adjustment to one or more operating settings and determining a target set of operating settings before operating the hybrid vehicle. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
The limitation “transmitting control signals to operate the combustion engine, the electric motor, and the hybrid transmission based on the target set of operating settings” merely uses generic computing components (“electronic controller”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: “electronic controller” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-9 and 11-18, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wrobel et al., US 2018/0154898 A1.

Regarding claim 1, Wrobel teaches a hybrid vehicle system comprising: 
an electronic controller (Wrobel, see at least ¶ [0022] which states “The preemptive adjustment system 170 is shown as including the processor 110 from the vehicle 100 of FIG. 1. Accordingly, the processor 110 may be a part of the preemptive adjustment system 170; the preemptive adjustment system 170 may include a separate processor from the processor 110 of the vehicle 100, or the preemptive adjustment system 170 may access the processor 110 through a data bus or another communication path. In one embodiment, the preemptive adjustment system 170 includes a memory 210 that stores a context module 220 and a control module 230. The memory 210 is a random-access memory (RAM), read-only memory (ROM), a hard-disk drive, a flash memory, or other suitable memory for storing the modules 220 and 230. The modules 220 and 230 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein.”) configured to 
generate a control policy defining a target set of operating settings for the hybrid vehicle corresponding to each of a plurality of possible driver demand inputs, wherein the control policy is generated based on stored historic driver demand information, predict a short-horizon driver demand based on the stored historic driver demand information and driving environment information, 
apply a pre-adjustment to one or more operating setting in response to determining that, due to vehicle component limitations, a target set of operating settings defined by the control policy for the predicted short-horizon driver demand cannot be applied within a defined time period, wherein the pre-adjustment of the one or more operating settings enables the target set of operating settings for the predicted short- horizon driver demand to be applied within the defined time period, (Wrobel, see at least ¶ [0029] which states “the context module 220 can apply various statistical methods and/or deep learning methods to the logged data in order to produce the control profiles stored in the database 240. In this way, the context module 220 can provide sets of control profiles for predicting acceleration inputs from the driver according to different environmental contexts. Additionally, the context module 220 can refine the control profiles over time as adjustments are made to the vehicle 100 and outcomes from corresponding acceleration events are logged.”)
determine, based on the control policy, a target set of operating settings for a current actual driver demand, (Wrobel, see at least ¶ [0029] which states “the context module 220 can apply various statistical methods and/or deep learning methods to the logged data in order to produce the control profiles stored in the database 240. In this way, the context module 220 can provide sets of control profiles for predicting acceleration inputs from the driver according to different environmental contexts. and 
transmit control signals to operate a combustion engine, an electric motor, and a hybrid transmission based on the target set of operating settings for the current actual driver demand. (Wrobel, see at least ¶ [0095] which states “The processor(s) 110, the preemptive adjustment system 170, and/or the autonomous driving module(s) 160 can be operatively connected to communicate with the various vehicle systems 140 and/or individual components thereof. For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100. The processor(s) 110, the preemptive adjustment system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous.”)

Regarding claim 7, Wrobel teaches a hybrid vehicle hybrid vehicle system of claim 1, wherein the electronic controller is further configured to determine the driving environment information based on output data received from at least one sensor selected from a group consisting of a radar sensor, a proximity sensor, and a camera. (Wrobel, see at least ¶ [0015]-[0016] which states “However, using technologies such as location sensors, radar and/or other sensors in addition to the integration of computing systems with the vehicle, preemptive adjustments to the vehicle systems are realized so that aspects of the vehicle systems operate optimally according to particular circumstances.
For example, in one embodiment, a preemptive adjustment system uses various sensor inputs (e.g., camera monitoring, proximity sensors, GPS, etc.) to identify a current driving environment of the vehicle so that the vehicle systems can be preemptively optimized according to anticipated driver behaviors (e.g., control inputs).”)
claim 10, Wrobel teaches a method for controlling operation of a combustion engine, an electric motor, and a hybrid transmission of a hybrid vehicle, the method comprising: 
generating a control policy defining a target set of operating settings for the hybrid vehicle corresponding to each of a plurality of possible driver demand inputs, wherein the control policy is generated based on stored historic driver demand information; (Wrobel, see at least ¶ [0022] which states “the control module 230 includes instructions that function to control the processor 110 to adjust one or more operating parameters of the vehicle 100 in anticipation of a particular control input (e.g., acceleration or deceleration) expected for the environmental context. In other words, instead of waiting for an acceleration input from the driver, the control module 230 preemptively adjusts one or more of the vehicle systems 140 in anticipation of an acceleration input or deceleration input as predicted by the context module 220 using the collected information about the environmental context.”)
predicting a short-horizon driver demand based on the stored historic driver demand information and driving environment information; (Wrobel, see at least ¶ [0029] which states “the context module 220 can apply various statistical methods and/or deep learning methods to the logged data in order to produce the control profiles stored in the database 240. In this way, the context module 220 can provide sets of control profiles for predicting acceleration inputs from the driver according to different environmental contexts. Additionally, the context module 220 can refine the control profiles over time as adjustments are made to the vehicle 100 and outcomes from corresponding acceleration events are logged.”)
applying a pre-adjustment to one or more operating setting in response to determining that, due to vehicle component limitations, a target set of operating settings defined by the control policy for the predicted short-horizon driver demand cannot be applied within a defined time period, wherein the pre-adjustment of the one or more operating settings enables the target set of operating settings for the predicted short- horizon driver demand to be applied within the defined time period; 
determining, based on the control policy, a target set of operating settings for a current actual driver demand; (Wrobel, see at least ¶ [0029] which states “the context module 220 can apply various statistical methods and/or deep learning methods to the logged data in order to produce the control profiles stored in the database 240. In this way, the context module 220 can provide sets of control profiles for predicting acceleration inputs from the driver according to different environmental contexts. Additionally, the context module 220 can refine the control profiles over time as adjustments are made to the vehicle 100 and outcomes from corresponding acceleration events are logged.”) and 
transmitting control signals to operate the combustion engine, the electric motor, and the hybrid transmission based on the target set of operating settings. (Wrobel, see at least ¶ [0095] which states “The processor(s) 110, the preemptive adjustment system 170, and/or the autonomous driving module(s) 160 can be operatively connected to communicate with the various vehicle systems 140 and/or individual components thereof. For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100. The processor(s) 110, the preemptive adjustment system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous.”)

claim 16, Wrobel teaches a method of claim 10, further comprising determining the driving environment information based on output data received from at least one sensor selected from a group consisting of a radar sensor, a proximity sensor, and a camera. (Wrobel, see at least ¶ [0015]-[0016] which states “However, using technologies such as location sensors, radar and/or other sensors in addition to the integration of computing systems with the vehicle, preemptive adjustments to the vehicle systems are realized so that aspects of the vehicle systems operate optimally according to particular circumstances.
For example, in one embodiment, a preemptive adjustment system uses various sensor inputs (e.g., camera monitoring, proximity sensors, GPS, etc.) to identify a current driving environment of the vehicle so that the vehicle systems can be preemptively optimized according to anticipated driver behaviors (e.g., control inputs).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel et al., US 2018/0154898 A1.

Regarding claim 6, Wrobel teaches a hybrid vehicle system.  Wrobel does not specifically teach the stored historic driver demand information includes stored driver demand data accumulated over at least one year.  However, Wrobel teaches “the control profiles are learned from behaviors of the driver (i.e., previous/historic control inputs) and are embodied by a driver model 250. The driver model 250 is, for example, a machine learning function that includes parameters embodying learned aspects of a behavior of the driver for separate environmental contexts. Accordingly, the context module 220, in one embodiment, observes driver control inputs to the vehicle 100 in relation to different environmental contexts (e.g., location, time of day, day of the year, traffic, road conditions, etc.). The context module 220 can store the control inputs from the driver in a log of the database 240 along with 

Regarding claim 15, Wrobel teaches a method.  Wrobel does not specifically teach the stored historic driver demand information includes stored driver demand data accumulated over at least one year. However, Wrobel teaches “the control profiles are learned from behaviors of the driver (i.e., previous/historic control inputs) and are embodied by a driver model 250. The driver model 250 is, for example, a machine learning function that includes parameters embodying learned aspects of a behavior of the driver for separate environmental contexts. Accordingly, the context module 220, in one embodiment, observes driver control inputs to the vehicle 100 in relation to different environmental contexts (e.g., location, time of day, day of the year, traffic, road conditions, etc.). The context module 220 can store the control inputs from the driver in a log of the database 240 along with indicators of the environmental context at the time of the control inputs.”  While Wrobel does not specifically state driver behavior being accumulated over one year, one having ordinary skill in the art would recognize that Wrobel would be capable of accumulating driver data over one year or more.  Therefore the above claim limitation is not of patentable distinction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668